Order entered September 5, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-00735-CR
                                        No. 05-12-00736-CR

                                   ZAKIR SHAIKH, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                      Trial Court Cause Nos. F11-00307-J & F11-00479-J

                                              ORDER
        On July 3, 2013, we abated this appeal and ordered the trial court to conduct a hearing to

determine the proper amount of restitution in each case. On September 3, 2013, the court reporter filed a

record of the hearing conducted by the trial court. On September 4, 2013, Zakir Shaikh filed a request

that he be allowed thirty days from the day the record was filed to review and evaluate the supplemental

record from the restitution hearing and prepare a supplemental brief. We GRANT the request.

        We ORDER that Shaikh file any supplemental brief based on the record from the restitution

hearing by October 2, 2013. The State of Texas may file a supplemental brief in response by October

23, 2013.

                                                         /s/    ROBERT M. FILLMORE
                                                                JUSTICE